J-S37002-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: F.S.L.R., A           :     IN THE SUPERIOR COURT OF
MINOR                                     :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: K.R., MOTHER                   :         No. 239 EDA 2015

                 Appeal from the Decree December 9, 2014
            In the Court of Common Pleas of Philadelphia County
               Family Court at No(s): CP-51-AP-0000305-2014


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED JUNE 09, 2015

      Appellant, K.R. (“Mother”), appeals from the decree entered in the

Philadelphia County Court of Common Pleas, which granted the petition of

Appellee, Philadelphia County Department of Human Services (“DHS”), for

involuntary termination of Mother’s parental rights as to her minor child,

F.S.L.R. (“Child”). We affirm.

      The relevant facts and procedural history of this appeal are as follows.

         The minor mother was in the custody of DHS at the time of
         [Child’s] birth.

         [Mother] has been in three different mother/baby
         placement foster homes due to her poor behavior.

         On October 17, 2011, DHS held a Family Service Plan
         (“FSP”) meeting. The FSP objectives for the mother were
         as follows: 1) to ensure adequate supervision for [Child];
         2) to ensure for [Child’s] safety and basic needs; and 3) to
         attend the Achieving Independence Center (“AIC”) for
         training on proper care for [Child]. [Mother] failed to
         attend the FSP meeting.
J-S37002-15


       On July 23, 2012, [Mother] was placed by DHS at Guardian
       Angel group home where she demonstrated significant
       behavioral problems. [Mother] voluntarily left placement
       with [Child] several times and refused to disclose her
       whereabouts with [Child] during the absences. [Mother]
       was verbally abusive and physically threatening toward
       staff at her placement. Furthermore, [Mother] missed
       medical appointments for [C]hild. Lastly, on September
       11, 2012, during a room check, [M]other barricaded
       herself and [Child] in her room with dressers and the staff
       had to forcibly open the door.

       On October 23, 2012, at a dependent hearing for [Child],
       … [M]other testified that she would continue to be non-
       compliant with the rules of the group home. [The court]
       ordered that DHS obtain an Order of Protective Custody
       (“OPC”) for [Child]. [Mother] abruptly left the courtroom,
       ran to another floor in the Family Court building and broke
       the glass of two door windows. [Mother] was restrained
       by security and taken to the hospital where she was
       treated for lacerations to her hands.

       On October 23, 2012, DHS obtained an [OPC] for [Child]
       and placed her at the Baring House.

       A shelter care hearing was held on October 25, 2012….
       [The court] ordered that [Child] be temporarily committed
       to DHS.

       On November 5, 2012, an adjudicatory hearing was held….
       [Child] was adjudicated dependent and committed to DHS.

       On December 20, 2012, DHS held an FSP meeting. The
       FSP objectives for [M]other were: 1) to receive mental
       health services, including anger management counseling;
       2) to comply with the Achieving Reunification Center
       (“ARC”); 3) to attend [F]amily [S]chool; and 4) to attend
       medical appointments for [Child].

       On March 7, 2014, DHS held an FSP meeting with the
       following objectives for [Mother]: 1) to attend Family
       School; 2) to complete an anger management program; 3)
       to obtain suitable housing; 4) to participate in mental
       health treatment; 5) to obtain employment; [and] 6) to

                                  -2-
J-S37002-15


         participate in visits with [Child].

         The matter was then listed on a regular basis before
         Judges of the Philadelphia Court of Common Pleas―Family
         Court Division―Juvenile Branch pursuant to…the Juvenile
         Act, 42 Pa.C.S.A. § 6351, and evaluated for the purpose of
         determining or reviewing the permanency plan of [Child]
         with the goal of reunification of the family.

(Trial Court Opinion, filed February 23, 2015, at 1-2).

      On June 20, 2014, DHS filed a petition for involuntary termination of

Mother’s parental rights.1    The court conducted a termination hearing on

December 9, 2014. Immediately following the hearing, the court entered a

final decree terminating Mother’s parental rights to Child.   On January 8,

2015, Mother timely filed a notice of appeal, which included a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i).

      Mother raises four issues for our review:

         DID THE [TRIAL] COURT ERR IN DETERMINING THAT THE
         PETITIONER, DHS, MET ITS BURDEN OF PROVING, BY
         CLEAR AND CONVINCING EVIDENCE, THE GROUNDS FOR
         TERMINATION    OF  MOTHER’S     [PARENTAL]     RIGHTS
         PURSUANT TO 23 PA.C.S.A. § 2511(a)(1) AND (b).

         DID THE [TRIAL] COURT ERR IN DETERMINING THAT THE
         PETITIONER, DHS, MET ITS BURDEN OF PROVING, BY
         CLEAR AND CONVINCING EVIDENCE, THE GROUNDS FOR
         TERMINATION    OF  MOTHER’S     [PARENTAL]     RIGHTS
         PURSUANT TO 23 PA.C.S.A. § 2511(a)(2) AND (b).

         DID THE [TRIAL] COURT ERR IN DETERMINING THAT THE

1
  DHS also sought the involuntary termination of Father’s parental rights,
which the court granted in a decree entered December 9, 2014. Father is
not a party to the current appeal.
                                       -3-
J-S37002-15


         PETITIONER, DHS, MET ITS BURDEN OF PROVING, BY
         CLEAR AND CONVINCING EVIDENCE, THE GROUNDS FOR
         TERMINATION   OF   MOTHER’S     [PARENTAL]     RIGHTS
         PURSUANT TO 23 PA.C.S.A. § 2511(a)(5) AND (b).

         DID THE [TRIAL] COURT ERR IN DETERMINING THAT THE
         PETITIONER, DHS, MET ITS BURDEN OF PROVING, BY
         CLEAR AND CONVINCING EVIDENCE, THE GROUNDS FOR
         TERMINATION    OF  MOTHER’S     [PARENTAL]     RIGHTS
         PURSUANT TO 23 PA.C.S.A. § 2511(a)(8) AND (b).

(Mother’s Brief at 5).

      On appeal, Mother asserts she did not demonstrate a settled purpose

of relinquishing her parental claim to Child. Mother contends she devoted

countless hours to maintaining her parental rights by consistently visiting

Child, obtaining suitable housing and employment, participating in mental

health therapy sessions and anger management counseling, attending

Family School, and carrying a full-time college course load. Regarding her

mental health, Mother insists she attended therapy sessions at Life

Counseling Services on a weekly basis for three months, followed by less

frequent participation for another three months.        Mother argues her

considerable efforts do not establish any refusal or failure to perform

parental duties. Mother further argues she remedied the factors that led to

DHS’s involvement, and the conditions necessitating Child’s placement no

longer exist. Additionally, Mother emphasizes the social worker’s testimony

that some bond exists between Mother and Child.       Mother concludes the

court erroneously terminated her parental rights. We disagree.

      Appellate review in termination of parental rights cases implicates the

                                    -4-
J-S37002-15


following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by [the] finder of fact. The burden of proof
            is on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis
         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an

                                      -5-
J-S37002-15


        opposite result. In re R.L.T.M., 860 A.2d 190, 191[-92]
        (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d
1165 (2008)).

     DHS sought the involuntary termination of Mother’s parental rights on

the following grounds:

        § 2511. Grounds for involuntary termination

           (a) General Rule.―The rights of a parent in regard
        to a child may be terminated after a petition filed on any of
        the following grounds:

                 (1) The parent by conduct continuing for a
           period of at least six months immediately preceding
           the filing of the petition either has evidenced a
           settled purpose of relinquishing parental claim to a
           child or has refused or failed to perform parental
           duties.

                  (2) The repeated and continued incapacity,
           abuse, neglect or refusal of the parent has caused
           the child to be without essential parental care,
           control or subsistence necessary for his physical or
           mental well-being and the conditions and causes of
           the incapacity, abuse, neglect or refusal cannot or
           will not be remedied by the parent.

                                *    *    *

                 (5) The child has been removed from the
           care of the parent by the court or under a voluntary
           agreement with an agency for a period of at least six
           months, the conditions which led to the removal or
           placement of the child continue to exist, the parent
           cannot or will not remedy those conditions within a
           reasonable period of time, the services or assistance
           reasonably available to the parent are not likely to

                                    -6-
J-S37002-15


            remedy the conditions which led to the removal or
            placement of the child within a reasonable period of
            time and termination of the parental rights would
            best serve the needs and welfare of the child.

                                  *    *    *

                  (8) The child has been removed from the
            care of the parent by the court or under a voluntary
            agreement with an agency, 12 months or more have
            elapsed from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

                                  *    *    *

            (b) Other considerations.―The court in terminating
         the rights of a parent shall give primary consideration to
         the developmental, physical and emotional needs and
         welfare of the child. The rights of a parent shall not be
         terminated solely on the basis of environmental factors
         such as inadequate housing, furnishings, income, clothing
         and medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8); (b).       “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117.

      “A court may terminate parental rights under subsection 2511(a)(1)

when the parent demonstrates a settled purpose to relinquish parental claim

to a child or fails to perform parental duties for at least six months prior to

                                      -7-
J-S37002-15


the filing of the termination petition.” In re I.J., supra at 10.

         Although it is the six months immediately preceding the
         filing of the petition that is most critical to the analysis, the
         trial court must consider the whole history of a given case
         and not mechanically apply the six-month statutory
         provision.      The court must examine the individual
         circumstances of each case and consider all explanations
         offered by the parent facing termination of…her parental
         rights, to determine if the evidence, in light of the totality
         of the circumstances, clearly warrants the involuntary
         termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted).

      “The   bases   for   termination    of   parental   rights   under     Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties.” In

re S.C.B., 990 A.2d 762, 771 (Pa.Super. 2010). “Parents are required to

make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities.”   In re A.L.D., 797 A.2d 326, 340 (Pa.Super.

2002) (quoting In re J.W., 578 A.2d 952, 959 (Pa.Super. 1990)).                 The

fundamental test in termination of parental rights under Section 2511(a)(2),

was stated in In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the

Pennsylvania Supreme Court announced that under what is now Section

2511(a)(2), “the petitioner for involuntary termination must prove (1)

repeated and continued incapacity, abuse, neglect or refusal; (2) that such

incapacity, abuse, neglect or refusal caused the child to be without essential

                                       -8-
J-S37002-15


parental care, control or subsistence; and (3) that the causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied.”     In

Interest of Lilley, 719 A.2d 327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(8),

the following factors must be demonstrated: (1) The child has been removed

from parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).

      Under Section 2511(b), the court must consider whether termination

will best serve the child’s needs and welfare.    In re C.P., 901 A.2d 516

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child.” Id.

at 520. “In this context, the court must take into account whether a bond

exists between child and parent, and whether termination would destroy an

existing, necessary and beneficial relationship.” In re Z.P., supra at 1121.


                                    -9-
J-S37002-15


     “It is universally agreed that the bond of parental affection is unique

and irreplaceable.” In re Diaz, 669 A.2d 372, 377 (Pa.Super. 1995).

        When parents act in accordance with the natural bonds of
        parental affection, preservation of the parent-child bond is
        prima facie in the best interest of the child, and the state
        has no justification to terminate that bond. On the other
        hand, a court may properly terminate parental bonds
        which exist in form but not in substance when
        preservation of the parental bond would consign a child to
        an indefinite, unhappy, and unstable future devoid of the
        irreducible minimum parental care to which that child is
        entitled.

Id. (quoting In re J.W., supra at 958) (emphasis in original).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and may properly have…her rights terminated.”         In re

B.L.L., 787 A.2d 1007, 1013 (Pa.Super. 2001). This Court has said:

           There is no simple or easy definition of parental
           duties. Parental duty is best understood in relation
           to the needs of a child.        A child needs love,
           protection, guidance, and support. These needs,
           physical and emotional, cannot be met by a merely
           passive interest in the development of the child.
           Thus, this court has held that the parental obligation
           is a positive duty which requires affirmative
           performance.

           This affirmative duty encompasses more than a
           financial obligation; it requires continuing interest in
           the child and a genuine effort to maintain
           communication and association with the child.


                                    - 10 -
J-S37002-15


            Because a child needs more than a benefactor,
            parental duty requires that a parent exert [herself]
            to take and maintain a place of importance in the
            child’s life.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of…her ability, even in difficult circumstances.
         A parent must utilize all available resources to preserve
         the parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with [the child’s] physical
         and emotional needs.

In re B.,N.M., supra at 855 (internal citations and quotation marks

omitted). “[A] parent’s basic constitutional right to the custody and rearing

of…her child is converted, upon the failure to fulfill…her parental duties, to

the child’s right to have proper parenting and fulfillment of…her potential in

a permanent, healthy, safe environment.” Id. at 856.

      Instantly, Child has been in the continuous custody of DHS since

October 23, 2012. At the termination hearing, the court received testimony

from Megan Flanagan, the social worker assigned to the case. Ms. Flanagan

confirmed that Mother consistently visited with Child, but Mother would not

arrive on time for the visits. Specifically, Mother would arrive thirty to forty-

five minutes late for a two-hour visit.    Ms. Flanagan also noted that Child

acted out after some of Mother’s visits.

      Ms. Flanagan explained the circumstances surrounding Mother’s


                                     - 11 -
J-S37002-15


discharge from Family School:

        [MS. FLANAGAN]: It was reported that [M]other…and
        [C]hild had gotten everything out of Family School, it had
        gone as far as it would go. Mother…also had irregular
        attendance…and from my agency it was very difficult to be
        taking the child from the Northeast to West Philadelphia in
        that sometimes [M]other didn’t show up.

        [DHS ATTORNEY]: So, in terms of being discharged from
        Family School, you said that [M]other wasn’t going to get
        anything else out of it, is that because she achieved all
        that a person could achieve at Family School or because
        she wasn’t holding up her end of the bargain at Family
        School?

        [MS. FLANAGAN]: She didn’t hold up her end of the
        bargain at Family School.

        [DHS ATTORNEY]: So there was progress for her to
        make, it’s just that she wasn’t going to make it
        (inaudible)?

        [MS. FLANAGAN]: They even said to me that she
        basically hit a wall, you know, she had met enough criteria
        but it didn’t look like she had effort to move forward with
        anything else.

(See N.T. Termination Hearing at 15; R.R. at 53a.)

     Regarding mental health treatment, Ms. Flanagan reiterated that

Mother did not complete her FSP goal. Ms. Flanagan stated that the agency

had referred Mother for mental health evaluations, but Mother failed to

provide documentation memorializing her mental health treatment.         On

cross-examination, Ms. Flanagan elaborated: “[Life Counseling Services] told

me that they had documentation that [Mother] had attended therapy, but

they did not discharge her from therapy, that she had stopped going.” (Id.


                                   - 12 -
J-S37002-15


at 20; 58a).

      Significantly, Ms. Flanagan opined that Mother does not have a

parent/child bond with Child:

         [DHS ATTORNEY]: What kind of bond would you say that
         [Mother] has [with Child]?

         [MS. FLANAGAN]:        Friendship.

         [DHS ATTORNEY]:        And what’s your basis for saying that?

         [MS. FLANAGAN]: When [Child] is upset, anything
         happens to [Child], if she’s feeling tired, if she’s off, she
         always cries out for her grandmother. She sometimes
         asks where [M]om-[M]om [is], that’s what she calls her
         paternal grandmother.     It appears to me that is the
         parental bond that she has at this time.

(Id. at 17; R.R. at 55a).

      Mother also testified at the hearing, claiming she attended mental

health therapy sessions at Life Counseling Services in 2013. Mother said she

signed a release form to allow DHS and the court to access her mental

health records.     Mother insisted she had completed two mental health

evaluations, and “both came back stating I didn’t need any medical

treatment, I didn’t need any further…therapy or mental health help.” (Id. at

37;   R.R.   at   75a).     Additionally,   Mother   asserted   she   had   ceased

communicating with her therapist, because Mother still owed money to Life

Counseling Services. In support of her testimony, Mother submitted a billing

ledger from Life Counseling Services, which indicated Life Counseling

Services had billed Mother for an “eval” and three “individual therapy”


                                       - 13 -
J-S37002-15


sessions occurring in August and September 2013. (See Mother’s Exhibit 2,

dated 4/18/14, at 1.)

       Based upon the foregoing, the court issued the following credibility

determinations:

          [T]he trial court found that the social worker for [DHS]
          testified credibly.  The testimony regarding [M]other’s
          failure to provide mental health documentation to the
          social worker was credible.      The testimony regarding
          Mother’s failure to act in accordance with her [FSP]
          objectives was consistent. Lastly, the [c]ourt did not find
          the testimony of [Mother] credible.

(See Trial Court Opinion at 6) (internal citations to the record omitted).

Consequently, the court concluded that DHS had satisfied its burden by

presenting clear and convincing evidence of the need to terminate Mother’s

parental rights to Child.   The record supports the court’s conclusion that

termination of Mother’s parental rights was in Child’s best interests. See In

re Z.P., supra; In re B.L.L., supra. Accordingly, we affirm.

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/9/2015




                                    - 14 -